Case 6:21-cv-00386-RRS-PJH Document 1 Filed 02/12/21 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA, FOR THE                       *            CIVIL NO:
USE OF PONTCHARTRAIN PARTNERS, LLC
vs.                                                     *            SECTION:


CITI APPROVED ENTERPRISES, LLC                          *
*****************************************************************************
                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes plaintiff, United States of

America, for the use of Pontchartrain Partners, LLC (“Company” or “PPLLC”), who brings this

Complaint against defendant, Citi Approved Enterprise, LLC (“Citi”), and alleges and avers as

follows:

                                                  I.

       Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331, 1332, 1352, and 40 U.S.C. § 3133, et

seq.

                                                 II.

       Venue is proper in the Western District of Louisiana, where services were rendered for the

contract sued upon.

                                                 III.

       United States of America is the nominal plaintiff in this action, which is brought for the

use of the other plaintiff, PPLLC, against Defendant, Citi.

                                                 IV.

       Plaintiff, PPLLC, is a Louisiana limited liability company with its principal place of

business in New Orleans, Louisiana.

                                                 V.

       Defendant, Citi, is a Louisiana limited liability company with its principal place of business

located in the Parish of Jefferson, Louisiana.

                                                 VI.

       Citi entered into a contract with the United States Army Corps of Engineers, Contract #

W912P8-18-C-0052 (the “Prime Contract”), on or about September 28, 2018, to perform work on

Bayou Boeuf, South Chamber Guidewall Replacement (the “Project”). As a condition of the Prime



                                                  1
Case 6:21-cv-00386-RRS-PJH Document 1 Filed 02/12/21 Page 2 of 4 PageID #: 2




Contract, Citi was required to obtain a payment bond for the protection of the United States and

all parties supplying labor and material for the work in the contract.

                                                VII.

       Citi was listed as the principal on this payment bond, a copy of which is attached as Exhibit

A.

                                               VIII.

       On or about December 6, 2018, PPLLC entered into a subcontract (“Subcontract”) with

Citi to perform services and supply labor and materials in relation to the Prime Contract, a copy

of which is attached as Exhibit B.

                                 COUNT 1: Breach of Contract

                                                IX.

       During PPLLC’s performance under the Subcontract, Citi breached the contract on

multiple occasions.

                                                 X.

       PPLLC’s assigned scope of work (the “Work”) was specifically defined in Section VII(A)

of the Subcontract. Despite the language in the Subcontract, Citi refused to allow PPLLC to

supervise and direct the assigned Work, as required per Section VII(B) of the Subcontract.

                                                XI.

       On multiple occasions, Citi interfered with, permitted others to interfere with, stopped,

hindered or delayed PPLLC from completing its Work, in violation of Section VII(B) of the

Subcontract.

                                                XII.

       On multiple occasions, Citi failed to comply with PPLLC’s request for information and

further failed to grant PPLLC additional contract time for these delays, all in violation of Section

VII(H) of the Subcontract.

                                               XIII.

       On multiple occasions, Citi failed to pay PPLLC its monthly progress payment

installments, all in violation of Section XXV(A) of the Subcontract.

                                               XIV.

       On multiple occasions, Citi failed to conduct its duties under the Subcontract with courtesy

and respect, in violation of Section XXXIV(A) of the Subcontract.


                                                 2
Case 6:21-cv-00386-RRS-PJH Document 1 Filed 02/12/21 Page 3 of 4 PageID #: 3




                                               XV.

       On multiple occasions, Citi failed to inform PPLLC of information related to the Prime

Contract as that information became available, in violation of Section XXXIV(B) of the

Subcontract.

                                              XVI.

       On multiple occasions, Citi prevented PPLLC from attending conferences called by

representatives of the Owner of the project, in violation of Section XXXV of the Subcontract.

                                              XVII.

       On multiple occasions, PPLLC requested a list of payments made by Citi; payments due to

Citi under the Prime Contract between Citi and the United States Army Corps of Engineers; and

other documentation which would tend to show what amounts were due to PPLLC. However,

those requests were denied, in violation of Section XLIX(F) of the Subcontract.

                                              XVIII.

       On multiple occasions, Citi failed to notify PPLLC of conditions known to Citi, and which

conditions which were not apparent to PPLLC, and caused PPLLC significant increased costs and

delays – all in violation of Section XXIII(D) of the Subcontract.

                                               XIX

                  COUNT 2: Delay Damages and Changes to the Contract

        During PPLLC’s performance on the Project, PPLLC was delayed multiple times by Citi

and/or the United States Army Corps of Engineers by requiring PPLLC to perform and/or suspend

work although such guidance was not in accordance with the Prime Contract specifications. Citi

was timely notified of these delays. PPLLC calculates that these delays resulted in a minimum of

218 days of compensable delays and resulted in costs to PPLLC in the amount of at least

$527,000.00, plus costs for quantity discounts, forfeiture of deposits, restocking charges,

cancelation charges, waste of time and materials, and other additional delivery charges associated

with these changes.

                        COUNT 3: Failure to Pay Progress Payments

                                               XX.

       During PPLLC’s performance on the Project, the Company submitted valid pay

applications totaling $700,010.38. Of this amount, the Company only received $478,194.44,




                                                3
Case 6:21-cv-00386-RRS-PJH Document 1 Filed 02/12/21 Page 4 of 4 PageID #: 4




resulting in a balance due of $221,815.94. PPLLC is therefore due this amount plus applicable

interest.

                            COUNT 4: Termination without Cause

                                               XXI.

        On or about February 14, 2020, Citi unjustifiably terminated the Subcontract. This

termination resulted in damages due to PPLLC in the amount of approximately $4,000,000, in

addition to other damages PPLLC suffered while performing services on the Project.

                                    JURY TRIAL DEMAND

        PPLLC hereby requests a trial by jury on the claims set forth in the Complaint.

        WHEREFORE, Plaintiff, Pontchartrain Partners, LLC, prays that a judgment be entered

in favor of Company and finding that: Citi breached its Subcontract with PPLLC; Citi is

responsible for delay damages and changes to the Subcontract; Citi failed to pay progress payments

to PPLLC; Citi terminated the Subcontract without cause; and that Citi is responsible for attorneys’

fees, and all other monetary, equitable and legal relief PPLLC may be entitled to in this matter.

                                              Respectfully Submitted,

                                              BY: s/ Jason R. Anders
                                              JASON R. ANDERS
                                              ANDERS LAW FIRM, LLC
                                              La. Bar Roll No. 26171
                                              650 Poydras Street, Suite 1400
                                              New Orleans, LA 70130
                                              Telephone: (504) 407-2552
                                              E-mail: jason@anderslawfirm.com

                                              JAMES R. WASHINGTON, III
                                              La. Bar Roll No. 32792
                                              Email: jwashington@attorneyjameswashington.com
                                              650 Poydras Street, Suite 1400
                                              New Orleans, LA 70130
                                              Telephone: (504) 264-1826

                                              KRISTYN HARRIS
                                              La. Bar Roll No. 37155
                                              E-mail: kristyn.harris@pontchpartners.com
                                              739 S. Clark Street
                                              New Orleans, LA 70119
                                              Telephone: (504) 872-3199

                                              Attorneys for Plaintiff, Pontchartrain Partners, LLC




                                                 4
